UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 07-7386



In Re:   DOUGLAS JARVIS,

                                                          Petitioner.




      On Petition for Writ of Mandamus    (2:91-cr-00070-JAM)


Submitted:   November 20, 2007           Decided:   November 29, 2007



Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas Jarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Douglas Jarvis petitions for a writ of mandamus seeking

an order directing the district court to grant relief on his motion

to correct a clerical error.       The district court previously denied

the motion.   We conclude that Jarvis is not entitled to mandamus

relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should    only   be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.           In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          The relief sought by Jarvis is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -